      Case 3:17-cv-06048-RBL Document 138 Filed 09/10/19 Page 1 of 2




            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA



     HIDDEN HILLS MANAGEMENT, LLC., and                 AMENDED JUDGMENT
     334TH PLACE 2001, LLC.,
                                                        CASE NUMBER: C17-6048-RBL
                           Plaintiffs,

            v.

     AMTAX HOLDINGS 114, LLC., and AMTAX
     HOLDINGS 169, LLC.,

                           Defendants.

     AMTAX HOLDINGS 114, LLC., AMTAX
     HOLDINGS 169, LLC., and PARKWAY
     APARTMENTS, LP
                           Counter-Plaintiffs,
            v.

     HIDDEN HILLS MANAGEMENT, LLC., and
     334TH PLACE 2001 LLC.,

                           Counter-Defendants.




XX   Decision by Court. This action came to trial before the Court. The issues have been
     considered and a decision has been rendered. Based on the Court’s July 23, 2019
     Findings of Fact and Conclusions of Law
     THE COURT HAS ORDERED THAT Judgment is entered as follows:
     1. The Court enters a declaratory judgment that AMTAX 114’s removal of the general
        partner in Hidden Hills was ineffective and HHM has an enforceable right to exercise
        its buyout option under the Hidden Hills LPA, in accordance with the Court’s
        directions set forth in the Findings of Fact and Conclusions of Law, Dkt #116;

     2. The Court enters a declaratory judgment in favor of AMTAX 114 and against HHM
        on AMTAX 114’s third counterclaim that the Colliers appraisal report is not the
        “final and binding” appraisal for purposes of calculating the Option Price under
        Section 7.4J of the Hidden Hills LPA;
  Case 3:17-cv-06048-RBL Document 138 Filed 09/10/19 Page 2 of 2
3. The Court enters a declaratory judgment in favor of AMTAX 114 and against HHM
   on AMTAX 114’s fifth counterclaim that the Environmental Indemnity Agreement
   requires HHM to bear the risk of any environmental contamination claim or loss;

4. Judgment is entered in favor of HHM and against AMTAX 114 on its remaining
   counterclaims;

5. The Court enters a declaratory judgment that AMTAX 169’s removal of the general
   partner in Parkway was ineffective and 334th Place has an enforceable right to
   exercise its buyout option under the Parkway LPA, in accordance with the Court’s
   directions set forth in the Findings of Fact and Conclusions of Law, Dkt #116;

6. Judgment is entered in favor of 334th Place and against AMTAX 169 on all of its
   counterclaims; and

7. The Court shall reserve jurisdiction to address any potential future disputes regarding
   the waterfall calculations or the setting of the Option Price for Hidden Hills and
   Parkway.


       DATED: 9/10/10                        s/William M. McCool
                                             William M. McCool, Clerk


                                             ___________________
                                              Deputy Clerk
